DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) in view of Leister et al. (2005/0083989). Regarding claim 1, Schmitt teaches a method for producing a glass product, comprising the steps of providing a glass melt having a defective glass melt portion ([0004], [0005], [0014]) and transferring the glass melt from a first region (inside the melting tank) to a second region (outside the melting tank) through a tube (figure 6H, [0076]), the tube having a part that protrudes with a length into the glass melt in the first region, the part being at a distance from an inner base lying directly thereunder, .
Regarding claims 4-5 and 7, Both Schmitt and Leister teach the glass melt is provided for by melting and refining in the first region ([0019], [0100], respectively).
Regarding claims 6 and 8-9, Leister further teaches the glass melt is transferred to a second region for conditioning, i.e. homogenizing ([0105]), and/or hot forming ([0058]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a second region for hot forming in the method of Schmitt, so as to produce a shaped glass product. 
Regarding claims 12-14, Schmitt teaches the length can be half meter (500mm) ([0044]), which at least as long as than an average diameter of the tube. Leister also 
Regarding claims 15-17, Schmitt teaches the distance can be 50-250mm above the tank floor ([0043]), which is greater than 1.5 times the average outer diameter of the tube and less than a depth of the bath minus 1.5 times the outer diameter of the tube (figure 6H). Leister also teaches in figure 2b, the distance of the tube is about half the height of the glass melt, which is clearly more than 50mm, greater than 1.5 x the diameter of the tube, and less than the depth of the bath minus 1.5 x the diameter of the tube.
Regarding claim 19, Schmitt teaches the tube comprises a refractory metal at least in an area in direct contact with the glass melt ([0043], [0044]). Leister teaches the tube comprises of a refractory material such as ceramic ([0066]), or a refractory metal, such as platinum ([0070]). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) and Leister et al. (2005/0083989) as applied to claim 1 above, and further in view of Arbeit et al. (2,691,689). Leister teaches the tube connects a refining region to downstream processing, such as shaping ([0058]) or homogenizing ([0105]), but doesn’t suggest additional tubes. Arbeit teaches a method for producing a glass product comprising providing a glass melt and processing the glass melt through various processing zones. For example, the glass melt is first melted in a melting zone (first region), bubbles evolved in a refining zone (second region), and cooling the glass down to a working temperature in a conditioning zone (third region) (col. 1 lines 1-12). Arbeit teaches each zone are operated in individual compartments connected by a tube .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) and Leister et al. (2005/0083989) as applied to claim 1 above, and further in view of Hidai et al. (4,769,059). Schmitt and Leister don’t specify a drain. Hidai teaches a method for forming a glass product, comprising providing for a glass melt and hot forming the glass melt to form a glass product (col. 3 lines 7-10, 48-53). Hidai also teaches it is common to have contaminants in the molten glass, such as refractory brick materials deteriorated from the furnace (col. 1 lines 19-28), wherein these contaminants .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) and Leister et al. (2005/0083989) as applied to claim 1 above, and further in view of Kass (2016/0046517). Leister teaches the glass is transported downstream for shaping to be carried out ([0058]), but doesn’t specify a shaping process such as Vello, Danner, or downdraw.  Kass teaches a method for producing a .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) and Leister et al. (2005/0083989) as applied to claim 1 above, and further in view of Muniz et al. (5,433,765). Schmitt and Leister don’t teach the tube to have a tapering diameter in a direction of flow of the glass melt from the first region to the second region. Muniz teaches a flow channel or throat that connects a production zone (first region) to a shaping zone (second region) (col. 1 lines 5-10). Muniz teaches the flow channel has a wider upstream part that progressively narrows toward the downstream part, which is interpreted to be a tapering of the channel (col. 2 lines 55-63). Muniz teaches this features prevents back flow of the molten glass, thus avoiding the problem of cold glass back flow. Leister teaches the tube supplies glass melt for shaping ([0058]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a tube with a tapering diameter in a direction of flow of glass melt from the first region to the second region, so as to prevent backflow of the glass melt, as taught by Muniz.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) and Leister et al. (2005/0083989) as applied to claim 1 Thomas (2010/0126223). Like Leister, Thomas teaches a transferring a glass melt from a first region, melting tank 12 to a second region, melting tank 14, through a tube, the tube 20 having a part that protrudes with a length into the glass melt in the first region, the part being at a distance from an inner base lying directly thereunder ([0019], [figures 1-3).  Thomas recognizes stones and knots are defects in the finished glass that are undesirable. Thomas teaches the stones and knots are naturally occurrences in the foam layer on the surface of the melting furnace in a location where the batch feed materials are supplied ([0002]). Thomas further teaches providing for two melting furnaces that are separated and connected by a tube in order to prevent the foam layer from entering the delivery system for the forming the glass product ([0007], [0008]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adopted the two zone melter so as to prevent the foam layer form entering the delivery system, and thereby prevent knots and stones in the glass products. Accordingly, in applying the two zone melter and connecting tube, one of ordinary skill in the art at the time of the invention would have expected no stones or knots to be present in the glass products, as the foam layer has been prevented from traveling to the delivery system and sufficient time and temperature is provided in the second zone to melt out any inclusions.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (2003/0066314) in view of Leister et al. (2005/0083989). Schmitt teaches a method for producing a glass product, comprising the steps of providing a glass melt in a melting tank having a side wall and a bottom wall (figures 1-2, [0058]), the glass melt having a defective glass melt portion at the side wall and a good glass melt portion .
Regarding claim 25, Schmitt teaches the length and distance are configured to locally change convection flows of the defective glass melt portion so that flow of the defective glass melt portion ends above the tube (see flow arrow for lumps 24 in figure 7, [0079]).
Regarding claim 26, Schmitt teaches the length and distance are configure to locally change convection flows of the defective glass melt portion so that turbulent flow of the defective glass melt portion at a transition between the tube and side wall is prevented, as Schmitt teaches the flow is a current that follows a simple path along the side wall, across the top of the tube and upwards (figure 7, [0079]). Schmitt also teaches this current is guided around in from of the wall ([0033]), suggesting a lack of turbulent flow which is usually chaotic.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on Leister for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741